       Case: 1:19-cv-00373-JRA Doc #: 1 Filed: 02/20/19 1 of 27. PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 Beverley Somai                                   :
                                                  :      Case No.
                Plaintiff,                        :
                                                  :
        v.                                        :      Judge
                                                  :
 City of Bedford, Ohio,                           :
                                                  :      JURY TRIAL DEMANDED
                Defendant.                        :


                                           COMPLAINT

       1.      This litigation challenges the City of Bedford, Ohio’s (“Bedford’s” or the “City’s”)

enactment and aggressive enforcement of its discriminatory local nuisance ordinance (the

“Nuisance Ordinance” or “Ordinance”) Bedford Ord. 511.12—a law that penalizes the City’s

residents when they or someone near their home calls the police for help. Bedford’s Ordinance

does not serve any legitimate government purpose, but rather, is primarily used to punish residents

when they call the police including to report a crime. The Ordinance was enacted to discriminate

against, is disproportionately enforced against, and disproportionately impacts people in protected

classes including women, people of color, and people with disabilities. The Ordinance puts the

people it targets at risk of being evicted from their homes without due process in the form of notice

or an opportunity to respond.

       2.      Bedford’s Ordinance is one of the harshest such local laws in the country. Under

the Ordinance, Bedford can designate someone a nuisance if two perceived violations of any law

(except traffic violations) occur “on properties in the City of Bedford or involving an offender

residing at a property within the City.” Bedford Ord. 511. When calls to police occur on or near a
        Case: 1:19-cv-00373-JRA Doc #: 1 Filed: 02/20/19 2 of 27. PageID #: 2



rental property or merely “involve[]” a renter anywhere in Bedford, Bedford pressures the landlord

to evict the tenant by threatening the landlord with fines or criminal prosecution if he does not

abate the “nuisance.”

        3.     In this context, the Nuisance Ordinance does not distinguish between offenders and

victims: under the Ordinance, Bedford can declare a property a nuisance even if the resident living

there is a victim of a crime or is seeking police assistance to investigate a possible crime.

        4.     In fact, Bedford’s most common application of the Ordinance is to threaten or

penalize property owners when their tenants seek such assistance.

        5.     Bedford designed and adopted the Ordinance in 2005 with explicit animus towards

members of protected groups, especially Bedford’s Black residents. For example, during a city

council meeting discussing the Ordinance’s enactment, a white Bedford resident spoke up that he

was anxious about the changing racial “mixture of the community.” In response, Bedford’s white

Mayor explained that a major purpose of the Ordinance was to target Black residents who were

moving to Bedford from Cleveland, and who the Mayor feared brought in a “mentality from the

inner city.”

        6.     Bedford aggressively enforces the Ordinance to target residents, particularly

renters, who are people of color, women, Housing Choice Voucher Program participants (who are

also overwhelmingly people of color and women), single parent or guardian households, and

people with disabilities. Bedford applies the Ordinance to these households even though, most

often, residents are simply exercising their right to seek police assistance.

        7.     Bedford amended the Nuisance Ordinance in 2017 to specifically deny procedural

due process protections to renters who it designates as nuisances. Bedford now excludes tenants




                                                  2
       Case: 1:19-cv-00373-JRA Doc #: 1 Filed: 02/20/19 3 of 27. PageID #: 3



from receiving notice that Bedford has designated their property as a nuisance, and deprives them

opportunity to respond to or contest this designation.

       8.      Instead, when Bedford deems someone a nuisance, it sends a letter directly to the

property owner, telling them to abate the nuisance—i.e., evict the tenant—or face escalating fines

or criminal prosecution.

       9.      Plaintiff Beverley Somai (“Ms. Somai”), a resident of Bedford, tried many times to

contact the police for help with a neighbor who intimidated her and persistently disrupted her

family by making loud noise at their building. Rather than helping her, Bedford used the Ordinance

to designate Ms. Somai a nuisance as a direct result of her requests for police assistance. Because

of this nuisance designation, Ms. Somai is currently facing eviction proceedings and risks

imminent housing instability.

       10.     Pursuant to the Nuisance Ordinance, Bedford threatened to fine Ms. Somai’s

landlord after she asked the police to help her multiple times. That threat was the sole basis on

which Ms. Somai’s landlord filed eviction proceedings against her.

       11.     Consistent with its now-longstanding practice, Bedford is using the Ordinance to

penalize, deter, and harass Ms. Somai for exercising her right to speak about her concerns, ask for

police assistance, and petition the government for redress of grievances.

       12.     Moreover, Bedford is using the Nuisance Ordinance to discriminate against Ms.

Somai and her household in violation of the Equal Protection Clause of the Fourteenth Amendment

to the United States Constitution and the fair housing laws of Ohio and the United States.

       13.     Further, Bedford is using the Nuisance Ordinance to deprive Ms. Somai of due

process by denying her notice that calling the police constituted a nuisance and would place her at




                                                 3
        Case: 1:19-cv-00373-JRA Doc #: 1 Filed: 02/20/19 4 of 27. PageID #: 4



risk of eviction, and by denying her any opportunity to contest the application of an Ordinance that

impacts her interests.

        14.     As a result of the Nuisance Ordinance and its unconstitutional and discriminatory

enforcement, residents of Bedford, including Ms. Somai, face eviction and continued violations of

their rights.

        15.     The Ordinance does not further any public safety goals or any other legitimate

governmental interests. To the contrary, by creating and enforcing a penalty for victims of crime

and other people who seek police assistance, the Ordinance deters calls for help and crime

reporting, harming public safety.

        16.     Ms. Somai asks this court to strike down the Nuisance Ordinance and permanently

enjoin the City from enforcing it, under the United States Constitution and the state and federal

fair housing laws.

                              I.      JURISDICTION AND VENUE

        17.     Jurisdiction of this Court is appropriate pursuant to Article III of the Constitution

of the United States, 28 U.S.C. § 1331 & 1343, 42 U.S.C. § 3613, and 28 U.S.C. § 1367.

        18.     Venue of this Court is proper under 28 U.S.C. § 1391(b) as this is the judicial

district in which a substantial part of the events giving rise to the claims occurred and is where the

property that is the subject of the action is situated.

                                          II.     PARTIES

        19.     Plaintiff Beverley Somai. Ms Somai is a Woman of Color and resident of Bedford,

Ohio where she lives with her son, who has a disability. They rent their apartment at 109 Solon

Rd., Apt. 5, Bedford, OH 44146. Ms. Somai and her family are subject to housing instability

including potential eviction, among other harms, based on the Nuisance Ordinance.



                                                   4
       Case: 1:19-cv-00373-JRA Doc #: 1 Filed: 02/20/19 5 of 27. PageID #: 5



       20.     Defendant City of Bedford. The City is a chartered municipal corporation and

body politic operating under the Laws of the State of Ohio and is situated wholly within Cuyahoga

County, Ohio. Bedford enacted the Nuisance Ordinance and is responsible for its continued

enforcement.

                                         III.    FACTS

    Bedford Adopted its Nuisance Ordinance Out of Fear of Black Residents Moving In

       21.     Before the late 1990s, the residents of Bedford were predominantly white, middle-

class homeowners. Bedford is an inner-ring suburb that shares its western border with the east side

of Cleveland. The residents of Cleveland’s east side were predominantly Black during this period

and Cleveland’s east side continues to have a majority Black population.

       22.     Bedford’s racial demographics have changed dramatically over the last couple of

decades, as Black residents have moved over the urban border.

       23.     In 1990, Bedford had a population of 14,822, including 14,015 residents who

identified as only white and 671 residents who identified as only Black.1

       24.     In 2000, the population of 14,214 included 11,231 residents who identified as only

white and 2,506 residents who identified as only Black.2

       25.     And, by 2010 Bedford saw a decreased total population of 13,074, of which 7,051

residents identified as only white and 5,479 residents identified as only Black.3 Now, Black

residents make up the majority of Bedford’s population.


1
  Census 1990, Social and Economic Characteristics Ohio, Table 7 Race and Hispanic Origin at
p. 35, available at https://www.census.gov/prod/cen1990/cp2/cp-2-37-1.pdf (last visited Feb. 16,
2019).
2
  Census 2000, Ohio: 2000 Summary Population and Housing Characteristics, Table 3 Race and
Hispanic or Latino at p. 104, available at https://www.census.gov/prod/cen2000/phc-1-37.pdf
(last visited Feb. 15, 2019).
3
  Census 2010, available at
https://factfinder.census.gov/faces/tableservices/jsf/pages/productview.xhtml?src=bkmk.
                                                5
          Case: 1:19-cv-00373-JRA Doc #: 1 Filed: 02/20/19 6 of 27. PageID #: 6



          26.   Of Bedford’s Black residents, 73% were renters when Bedford enacted its law. Of

Bedford’s white residents, only 30% were renters.4

          27.   Even though Black residents currently make up a majority of Bedford’s residents,

Bedford’s city government and police department remain predominantly white.

          28.   In 2005, when Bedford enacted the Nuisance Ordinance, the Mayor was white and

the City Council was comprised of all white members; the Mayor and City Council remain 100%

white.5

          29.   The Bedford Police Department is about 97% white.6

          30.   Against this backdrop of an increasing Black population and as a direct response to

it, Bedford first enacted the Nuisance Ordinance as Ord. 7702.05 in May 2005.

          31.   Bedford City Council’s meeting minutes leading up to and including the Nuisance

Ordinance’s enactment demonstrate it was passed with explicit animus towards and purpose to

exclude Black residents of Bedford.

          32.   At a City Council meeting on April 18, 2005, after noting Bedford’s changing racial

dynamics, a community member asked what the City was going to do “as far as addressing the

mixture of the community,” stating that he did not want Bedford to become like two nearby cities

(Maple Heights and Warrensville Heights) that are majority Black.7




4
  U.S. Census Bureau, American Fact Finder, Bedford, Ohio, TENURE (WHITE ALONE
HOUSEHOLDER) Universe: Occupied housing units with a householder who is White alone
2005-2009; Bedford, Ohio, TENURE (BLACK ALONE HOUSEHOLDER) Universe: Occupied
housing units with a householder who is Black alone 2005-2009.
5
  Bedford City Council Website, available at https://bedfordoh.gov/departments/city-council/
(last visited Feb. 15, 2019).
6
  Nick Castele, “Diversity a Challenge for Suburban Police Departments in Cuyahoga County,”
WCPN Ideastream, Aug. 29, 2014, available at https://www.ideastream.org/news/diversity-a-
challenge-for-suburban-police-departments-in-cuyahoga-county (last visited Feb. 15, 2019).
7
  Bedford City Council Minutes, April 18, 2005.
                                                 6
       Case: 1:19-cv-00373-JRA Doc #: 1 Filed: 02/20/19 7 of 27. PageID #: 7



       33.     The Mayor and City Council responded to these concerns at the May 2, 2005 City

Council meeting before voting to pass the Nuisance Ordinance:

       Mayor Pocek said one of the things we take pride in is middle class values. We believe in
       those middle-class values of neighborhoods where people can go home and their home is
       their castle and feel safe. If you want to go out onto Wandle Avenue at 9:30 p.m. and walk
       around the block, you should not have any fear. We take pride in that. We believe in
       neighborhoods not hoods. We will do everything we can to maintain those quality of life
       issues. … The Mayor sincerely believes that the person that comes of the inner city is
       coming for those reasons. The people who do not and bring those values out here, the
       values of the gang or of drugs, that will not happen here. That is one of the reasons we
       passed that nuisance law tonight. … Mayor Pocek said he has made mention of the
       students walking down the streets and these are predominantly African American kids
       who bring in that mentality from the inner city where that was a gang related thing by
       staking their turf. We are trying to stop that.8

       34.     The Nuisance Ordinance was adopted at the May 2, 2005 meeting by the unanimous

vote of the all-white City Council.9

       35.     On or about January 2, 2006, as the Nuisance Ordinance was beginning to be

enforced, the Plain Dealer cited Bedford’s Mayor calling “urban immigration” from Cleveland to

the suburbs a “culture clash.” The Mayor explained that he supported curtailing this “urban

immigration” as part of his “quest to preserve what he and officials in other cities refer to as the

suburbs’ quality of life. It results from class friction in neighborhoods where the population is

increasingly poor and, in many cases, [B]lack.”10

       36.     This news report cites Bedford’s Nuisance Ordinance as a device Bedford’s

government used to combat the so-called “urban immigrant.” The article quotes a Black Bedford

resident lamenting that during the same time period, Bedford took down all of its outdoor




8
  Bedford City Council Minutes, May 2, 2005 (emphasis added).
9
  Id.
10
   Thomas Ott, “Urban Immigrants Bring a Culture Clash to Older Suburbs,” The Plain Dealer,
2006 WLNR 61813 (Jan. 2, 2006).
                                                 7
        Case: 1:19-cv-00373-JRA Doc #: 1 Filed: 02/20/19 8 of 27. PageID #: 8



basketball hoops because, according to Bedford, “families were intimidated by crowds of young

[Bl]ack males who blasted music and cursed.”11

        37.     Later, a year after enacting the Nuisance Ordinance, Bedford’s Mayor bragged to

the Mayor of nearby Campbell, Ohio that the Ordinance “really solved a lot of their problems with

section 8,” referring to the federal Housing Choice Voucher Program (“HCVP”) (of which Plaintiff

Ms. Somai is a participant).12

        38.     Opposition to HCVP participants due to a perceived flaw in their quality or

character is commonly coded language for opposition to racial minorities.13 The phrase “section

8” is often considered to be a racial slur.14

        39.     Black renters using the HCVP administered by Cuyahoga County Metropolitan

Housing Authority (“CMHA”) make up 89.6% of the program’s participants overall and 95.8% of

the HCVP renters in Bedford.15

        40.     Women renters, particularly single women with children like Ms. Somai, also make

up about a third of CMHA’s Voucher Program and over half of the voucher households in

Bedford.16




11
    Id.
12
    Campbell, Ohio City Council Minutes, Oct. 4, 2005.
13
    Jones v. Travelers Casualty Insurance Company of America, No. C-13-02390, 2015 WL
5091908, at *2 (N.D. Cal., May 7, 2015)
14
    United States v. City of Parma, Ohio, 494 F. Supp. 1049, 1071 (N.D. Ohio, 1980) (opposition
to “section 8” was evidence of racial animus); Emily Badger, “How Section 8 Became a ‘Racial
Slur,’” Washington Post, June 15, 2015, available at
https://www.washingtonpost.com/news/wonk/wp/2015/06/15/how-section-8-became-a-racial-
slur/?noredirect=on&utm_term=.e0ca371e2629 (last visited Feb. 15, 2019).
15
    CMHA HCVP Demographic Report by Municipality, Jan. 2, 2016, available at
https://www.cmha.net/webshare/docs/aboutus/DemogRptHCVP.pdf (last visited Feb. 15, 2019).
16
   Id.
                                                 8
       Case: 1:19-cv-00373-JRA Doc #: 1 Filed: 02/20/19 9 of 27. PageID #: 9



       Bedford Progressively Amended its Ordinance to Make it Harsher

       41.     In 2014, Bedford City Council approved two separate amendments to broaden and

intensify the Nuisance Ordinance.17

       42.     The amendments resulted in four major changes: they (1) increased the scope of the

Ordinance to include any offense under state or local law except traffic tickets (the original

Ordinance used a list of many specific offenses, while the amended version encapsulates almost

all offenses); (2) expanded liability to allow a nuisance designation even if the resident committed

an offense somewhere other than the property; (3) increased the civil fees associated with violation;

and (4) increased the criminal penalty to a first degree misdemeanor.18

       43.     In 2016 and 2017, academic researchers, advocates, and news media widely

discussed the legal defects with criminal activity nuisance ordinances in general, specifically

analyzing Bedford’s Ordinance. These advocates put Bedford on notice of these issues. In addition,

in May 2017, Northeast Ohio’s Fair Housing Center for Rights and Research sent a letter to

Bedford’s City Manager advising him that the Nuisance Ordinance raised Fair Housing Act

concerns.

       44.     Instead of responding to the legal defects in the Ordinance, Bedford doubled down:

it amended the Ordinance again in 2017 for one narrow purpose, to deny renters subject to the

Ordinance any notice that the Ordinance has triggered against them. Now, the Ordinance specifies

that only property owners—and not the tenants accused of being a nuisance and impacted by the

nuisance “abatement”—receive notices of intent to enforce the Ordinance and have the opportunity

to appeal any nuisance designation.19



17
   Bedford Ordinances 9187-14 and 9159-14.
18
   Id.
19
   Bedford City Council Work Session Minutes Sept. 5, 2017; Bedford Ordinance 9523-17.
                                                 9
        Case: 1:19-cv-00373-JRA Doc #: 1 Filed: 02/20/19 10 of 27. PageID #: 10



         45.     In debating the 2017 amendment, a Bedford City Council member expressed a

desire to “have the verbiage cleaned up so the warning letters, billings and/or any assessments

would be mailed directly to the property owner; not the tenant. Council had no issues with the

request.”20

                   The Current Version of Bedford’s Ordinance is Facially Unlawful

         46.     Bedford’s Nuisance Ordinance is now among the broadest and harshest such local

laws in the country.

         47.     Unlike most criminal activity nuisance ordinances that clearly identify specific

criminal offenses that are considered nuisances, Bedford considers “any violation of a City of

Bedford ordinance or the Ohio Revised Code excluding traffic violations” to be a nuisance.

511.12(a)(1). The Ordinance does not, on its face, limit its scope to criminal violations.

         48.     Violation of the Ordinance also does not require a criminal conviction. The

Ordinance allows the mere allegation of a violation of any law to be used to deem a property a

nuisance.

         49.     The nuisance designation is triggered either when any perceived violation occurs

on a property or “involves an offender residing at a property.” 511.12(a). Thus, for example, a

person who spits on a sidewalk on the other side of town, see Bedford Ord. 531.01, or violates any

other law anywhere in Bedford, will have their behavior attributed to their residence, and by

extension to the property owner.

         50.     The Ordinance is designed to vicariously punish property owners for activity that

occurs on their property or that is attributed to someone who lives on their property, even when

the property owner was not involved in the perceived violation.



20
     Bedford City Council Work Session Minutes, Sept. 5, 2017.
                                                 10
      Case: 1:19-cv-00373-JRA Doc #: 1 Filed: 02/20/19 11 of 27. PageID #: 11



       51.     Whenever more than two perceived violations of any non-traffic law are associated

with a property or a resident within a 1 year period, Bedford’s Ordinance provides that the property

owner faces escalating punitive fines up to $1000. These fines can be certified as a lien on the

property. 511.12(b).

       52.     Under sections 501.99 and 511.99, the property owner is also potentially subject to

a first degree misdemeanor charge and 180 days in jail.

       53.     Bedford’s Ordinance gives a property owner only 10 days to appeal a fine.

511.12(b)(3). To avoid paying an assessed fine, the property owner must show both that they did

not know of the alleged nuisance activity and that they “promptly took all actions necessary to

abate the nuisance including, without limitation, compliance with the requirements of Ohio R.C.

5321.17(C) and 5321.04(A)(9),” which relate to the eviction of tenants. 511.12(b)(3)(B).

       54.     When a rental property is deemed to be a nuisance, the most common response for

a property owner is to evict the tenant. Because of the 2017 amendment, the tenant will not receive

notice of the nuisance designation and or be allowed to appeal.

       Bedford Enforces the Ordinance in an Unconstitutional and Discriminatory Manner

A. Bedford Targets People Who Seek Police Assistance Including Crime Victims

       55.     Bedford primarily uses the Ordinance to target residents who seek police assistance,

including when they are reporting domestic violence or other crimes against them or someone

close to them. This application is commonly used to penalize residents of color, women, and people

with disabilities who seek police assistance.




                                                11
         Case: 1:19-cv-00373-JRA Doc #: 1 Filed: 02/20/19 12 of 27. PageID #: 12



          56.     Based on nuisance records from the last several years, one of the most common

offenses that will trigger Bedford’s Ordinance is domestic violence. Indeed, over half of the

nuisance letters that Bedford sent in recent years were based on domestic violence.21

          57.     Bedford’s Ordinance and its enforcement regularly deem survivors of crimes as a

nuisance if the crime takes place on their property. Indeed, the original Ordinance specifically

stated that domestic violence was a nuisance offense even when the offender was not a resident of

the property.

          58.     In particular, Bedford has aggressively targeted people who call the police for

assistance as in the following instances:

                   a.    Bedford sent a nuisance letter in 2017 to the owner of a rental property when

            police responded there twice: (1) when the tenant’s male “friend pulled her hair and won’t

            leave” and (2) when a neighbor complained about a group making noise outside, but “all

            [was] quiet on arrival.”

                   b.    In 2018, Bedford sent a nuisance letter after a worried mother complained

            that her child was physically assaulted by her child’s father, and wanted to press charges

            against the father for abuse.

                   c.    In one instance, Bedford targeted Black youth and domestic violence

            survivors in the same letter. In 2015, Bedford police threatened the owner of a rental

            property with a nuisance designation because (1) a Black child they believed to reside at

            the property was at the library after he had been banned from it and (2) a woman resident

            requested police responses when her boyfriend committed acts of violence against her at

            and away from the property.



21
     Id. at 11.
                                                  12
      Case: 1:19-cv-00373-JRA Doc #: 1 Filed: 02/20/19 13 of 27. PageID #: 13



       59.     Additionally, Bedford has repeatedly used the Nuisance Ordinance to target

properties to penalize residents who call for assistance with a mental health crisis.

                 a.    In a 2018 case, a mother was fined $250 under the Ordinance for calling for

         assistance with her daughter who was bipolar and experiencing a crisis.

                 b.    Bedford designated a property as a nuisance in 2017 based on several acts

         of non-criminal activity that led to requests for police help: (1) a neighbor’s phone call

         about the resident’s “psychiatric situation” when the resident had “slit her wrists,” (2) a

         “personal welfare check,” conducted at a friend’s request, on the resident who had not

         been able to afford her medications, and (3) the resident’s distress over being called

         “crazy” and her failure to take her medication in several days.

                 c.    Bedford also repeatedly used the Ordinance to harass a group home for

         children with disabilities after the staff sought help for a medical emergency involving a

         child who “hit his head [and] got his eye split open and is bleeding.” The child had to be

         transported to the Bedford Medical Center. The City fined the group home $250 and

         threatened to criminally prosecute the property owners and charge them escalating fines

         if future medical assistance was required.

       60.     Bedford pressures owners of rental properties to abate the alleged nuisance by

evicting vulnerable tenants, including women, people of color, and people with disabilities who,

in most cases, have done nothing wrong. A failure to abate a nuisance is a criminal offense in

Bedford, and property owners can be fined $250 or charged with a first degree misdemeanor.

       61.     As noted above, local news media, researchers, and the Fair Housing Center for

Rights and Research all raised concerns that Bedford was penalizing survivors of domestic

violence and other individuals seeking police support. Instead of responding to these concerns,



                                                 13
        Case: 1:19-cv-00373-JRA Doc #: 1 Filed: 02/20/19 14 of 27. PageID #: 14



Bedford amended the Nuisance Ordinance to make it impossible for tenants to challenge illegal

and improper nuisance designations.22

B. Bedford Targets and Disparately Impacts Members of Protected Classes

         62.    Bedford’s Ordinance was designed to allow discriminatory enforcement. Through

enforcement, Bedford intentionally discriminates on the basis of protected characteristics

including race, sex, and disability. Moreover, the Ordinance and its application have a disparate

impact on t protected classes.

         63.    For example, Bedford not only enacted its Ordinance with discriminatory intent on

the basis of race, it targets enforcement of the Nuisance Ordinance against Black residents, and

has the impact of discriminating on the basis of race.

         64.    Bedford police use the Ordinance to target Black residents for activities that are not

crimes, and in some cases, that occur away from the residential properties

                  a.    For instance, Bedford Police issued a nuisance letter to a rental property in

           2017 after responding twice to calls for assistance from a renter of color complaining

           about her “disrespectful” 17-year-old.

                  b.    In 2017 Bedford Police issued a nuisance letter and fined the owner of a

           rental property $250 after a 16-year-old Black resident was seen walking through a

           skatepark after curfew and was taken home by the police to his grandmother’s apartment.

                  c.    Bedford Police issued a nuisance letter to a rental property in 2016 after

           speaking with a Black man about using foul language.




22
     Bedford City Council Work Session Minutes Sept. 5, 2017; Bedford Ordinance 9523-17.
                                                    14
      Case: 1:19-cv-00373-JRA Doc #: 1 Filed: 02/20/19 15 of 27. PageID #: 15



       65.     The overwhelming majority of Bedford’s Black population are renters, rather than

homeowners. Although rental units make up 38% of Bedford’s residential properties, 55% of

nuisance letters issued by Bedford were directed to the owners of rental property.23

       66.     This same pattern of discriminatory enforcement can be found for other protected

classes as well. For example, as noted above, Bedford routinely penalizes women who call for

police assistance to deal with domestic abuse.

       67.     Bedford’s Ordinance and its pattern of enforcement denies residents of Bedford

their constitutionally and statutorily guaranteed right to be free of invidious government

discrimination.

                  Bedford’s Enforcement Places Beverley Somai and her Family at Risk

       68.     Ms. Somai is an Indo- and Afro-Guyanese Woman of Color. She immigrated to the

United States with her family over twenty years ago from Guyana and became a naturalized citizen

of the United States in 2008.

       69.     Ms. Somai is the mother of an adult son who has a developmental disability.

       70.     She and her son reside in an apartment unit located in Bedford. Their apartment is

subsidized through the Housing Choice Voucher Program (“HCVP”) administered by Cuyahoga

Metropolitan Housing Authority (“CMHA”).

       71.     Prior to moving to Bedford, Ms. Somai lived in public housing in Kent, Ohio until

she obtained a Voucher to rent an apartment of her choice. She resided in such an apartment in

Windham, Ohio, but found the location lacking in educational and employment opportunities.




23
  Mead, et al., Who is a Nuisance? Criminal Activity Nuisance Ordinances in Ohio 6 (2017),
available at https://ssrn.com/abstract=3067028.
                                                 15
      Case: 1:19-cv-00373-JRA Doc #: 1 Filed: 02/20/19 16 of 27. PageID #: 16



       72.     In search of better educational opportunities for her son and employment

opportunities for herself, Ms. Somai searched for an apartment in Bedford that accepted

participants in the HCVP.

       73.     Ms. Somai and her son survive based solely on limited disability income, do not

own a vehicle, and rely on school buses and public transportation to get around.

       74.     In October 2017, Ms. Somai executed a written lease for their apartment in Bedford

that was suitable for herself and her son. It was in close proximity to nature, within easy walking

distance to a grocery store, and had a school bus stop for her son at the driveway of the apartment

complex.

       75.     Upon moving to Bedford, Ms. Somai’s son enrolled in a Special Education program

for students with disabilities who are over the age of 18 but younger than 22 and, if he is able to

stay in the district, is on track to graduate in May 2019.

       76.     About two months after moving in, Ms. Somai discovered that another tenant who

resides in an apartment directly below hers often played his television and stereo very loudly at all

times of the day, including late at night and very early in the morning.

       77.     Ms. Somai reported the noisy neighbor to her landlord and to the maintenance man

at the apartment complex. Both of them advised her to call the police.

       78.     Because her landlord failed to address the noisy neighbor and, instead, advised Ms.

Somai to call the police to make noise complaints, Ms. Somai did call the police to report the

downstairs neighbor when he played his television and stereo too loud.

       79.     Ms. Somai first began reporting the noisy neighbor to the police in November 2017.

In response to these initial calls, the police reported that they did observe loud television and stereo

coming from the downstairs neighbor’s apartment and told him to keep his volume down.



                                                  16
      Case: 1:19-cv-00373-JRA Doc #: 1 Filed: 02/20/19 17 of 27. PageID #: 17



       80.     The downstairs neighbor did not heed the police warning and continued to play his

television and stereo loudly; in some cases, so loudly that Ms. Somai reported to the police that it

was causing her floor to vibrate.

       81.     Bedford police never did cite the downstairs neighbor for the noise complaints and

so, the neighbor continued to make noise and Ms. Somai continued to call for help.

       82.     Beginning in April 2018, the downstairs neighbor began to engage in behavior that

intimidated Ms. Somai and her son, including following them to the grocery store and bus stop

and back and lurking around their apartment.

       83.     Ms. Somai reported this escalation to both her landlord and Bedford police, but in

most instances they did not take her seriously.

       84.     Instead of helping Ms. Somai, Bedford designated her a nuisance.

       85.     The Bedford police pressured Ms. Somai’s landlord to pursue eviction first in May

2018 and again in December 2018.

       86.     Ms. Somai placed her last call, to date, to Bedford police on December 17, 2018,

to report that the downstairs neighbor had followed her and her son to the grocery store after she

picked her son up from the school bus stop. After this call, Bedford police contacted Ms. Somai’s

landlord and pressured the landlord to pursue eviction against Ms. Somai.

       87.     Unbeknownst to Ms. Somai, Bedford sent her landlord a letter dated December 19,

2018, stating “[y]ou are hereby notified that it is the intent of the Bedford Police Department to

utilize this ordinance in any future police responses to this address that comply with sections

511.12.” See Nuisance Letter, Exhibit A.

       88.     Ms. Somai was not provided with a copy of the letter and was not given any

opportunity to respond, object, or appeal the nuisance designation.



                                                  17
      Case: 1:19-cv-00373-JRA Doc #: 1 Filed: 02/20/19 18 of 27. PageID #: 18



       89.     On December 28, 2018, Ms. Somai’s landlord served her with a notice to vacate

and attached the December 19, 2018, letter from the Bedford police.

       90.     Despite that Ms. Somai had effectively abated the so-called nuisance, by ceasing to

make any further calls to the Bedford police after December 17, 2018 (even though her downstairs

neighbor continued to engage in the noisy and intimidating behavior), Ms. Somai’s landlord

nevertheless filed an eviction action in the Bedford Municipal Court on January 25, 2019 which is

captioned JCAST Partnership LLC v. Beverley Somai, Case 19CVG00394. An eviction hearing is

currently set for February 22, 2019, at 8:45am.

       91.     Having now learned of Bedford’s nuisance designation through her landlord, Ms.

Somai is scared to call the police in the future if she needs help. Ms. Somai feels unwelcome in

her home and in her chosen city.

       92.     Even if Ms. Somai is spared from eviction for the time being, she faces an ongoing

risk of eviction if she places any further calls to Bedford police. Based on the application of

Bedford’s Ordinance to her, she must choose between seeking police assistance to protect her

safety and well-being, and keeping her family housed in the residence that she chose.

       93.     By enforcing the Nuisance Ordinance against Ms. Somai, Bedford is interfering

with Ms. Somai’s First Amendment right to petition her government for redress of grievances.

       94.     Ms. Somai had the opportunity to enroll in home health aide courses the week of

February 11, 2019, in order to obtain a certificate to work as a home health aide for seniors but

elected not to because she would not have been able to complete the coursework if she is evicted

from her home.




                                                  18
      Case: 1:19-cv-00373-JRA Doc #: 1 Filed: 02/20/19 19 of 27. PageID #: 19



       95.     Ms. Somai and her son face long-lasting devastating harm should they be evicted

as a result of Bedford’s enforcement of the Nuisance Ordinance that is punitive and grossly

disproportionate.

       96.     In addition to the obvious and immediate financial hardship24, evictions negatively

impact the mental and physical health of those affected, the ability to keep one’s job, and academic

achievement of household members.25

       97.     If Ms. Somai is evicted, she and her son face the following consequences at least:

                 a)    Ms. Somai and her son will be homeless as the result of a sudden

         involuntary move;

                 b)    Ms. Somai’s Voucher with CMHA will be in jeopardy as an eviction

         judgment may be grounds for termination from the federal subsidy program;

                 c)    If Ms. Somai is terminated from the HCVP, she will be ineligible for all

         federally subsidized housing programs for 3-5 years;

                 d)    Ms. Somai will have an eviction judgment on her record, which will act as

         a barrier to her and her son finding housing in the future, in addition to the existing

         barriers making housing difficult to find for low-income women of color;

                 e)    Ms. Somai will have to forgo enrollment in home health aide courses until

         she has found a new home and, thus, further prolong her pursuit of gainful employment;




24
   Matthew Desmond and Rachel Tolbert Kimbro, “Eviction’s Fallout: Housing, Hardship, and
Health,” Social Forces 94, no. 1 (Sept. 1, 2015): 295-324, available at
https://doi.org/10.1093/sf/sov044.
25
   Robin L. Ersing, Richard Sutphen, and Diane Nicole Loeffler, “Exploring the Impact and
Implications of Residential Mobility: From the Neighborhood to the School,” Advances in Social
Work 10, no. 1 (March 19, 2009): 1-18.
                                                19
      Case: 1:19-cv-00373-JRA Doc #: 1 Filed: 02/20/19 20 of 27. PageID #: 20



                  f)    Ms. Somai’s son will likely have to withdraw as a student in Bedford High

           School’s Special Education program and may not graduate in May 2019 as scheduled;

                  g)    Ms. Somai’s son might age out of eligibility for the Special Education

           program and never obtain his diploma if his educational progress is further delayed.

          98.    For all of this, Ms. Somai has suffered stress and anguish over the threat of losing

her housing and the many collateral consequences of an eviction that will last for years to come.

She has lost sleep, felt bodily pains as a result of the stress, expended limited funds on bus fare to

find resources to assist with her eviction and challenge the enforcement of the Nuisance Ordinance.

Even if she is not evicted, she will remain in fear of eviction based on the Ordinance.

                                  IV.     CLAIMS FOR RELIEF

                                  COUNT ONE: 42 U.S.C. §1983
 VIOLATION OF THE OHIO CONSTITUTION AND THE FIRST AMENDMENT TO
      THE U.S. CONSTITUTION: FREE SPEECH & RIGHT TO PETITION

          99.    Ms. Somai restates the preceding paragraphs of this Complaint as if fully rewritten

herein.

          100.   The First Amendment to the United States Constitution protects the freedom of

speech and the right to petition the Government for a redress of grievances.

          101.   The Ohio Constitution also protects the rights of people to express themselves and

their needs. Ohio Const. Art. 1, § 11.

          102.   It has been custom and/or policy of the City and its officials while acting under

color of state law to deprive Ms. Somai of her constitution

          103.   al rights, specifically her guaranteed right to freedom of speech and the right to

petition the government for redress of grievances.




                                                  20
      Case: 1:19-cv-00373-JRA Doc #: 1 Filed: 02/20/19 21 of 27. PageID #: 21



       104.    The Nuisance Ordinance and its application to Ms. Somai violates the

Constitutional right to freedom of speech and the right to petition the government for redress of

grievances.

       105.    Communications to law enforcement – including (1) reporting physical assault, (2)

reporting criminal activity, and (3) filing a complaint with law enforcement – are constitutionally

protected activities.

       106.    The First Amendment also prohibits restrictions on the expression of information

or speech, including prohibitions on reporting crime or requesting police service.

       107.    Additionally, the Nuisance Ordinance is overly broad and infringes on the

constitutionally protected right to freedom of speech and the right to petition the government for

redress of grievances of Ms. Somai and other residents of Bedford.

       108.    The City’s enforcement of the Nuisance Ordinance based on Ms. Somai’s calls to

the police for assistance directly violates her right to petition the government to redress grievances

and the freedom of speech.

       109.    The Nuisance Ordinance, particularly as applied to victims of crime, such as

domestic violence, or those in need of police assistance, does not advance any compelling

government interest and is not narrowly tailored to justify the infringement of the fundamental

right to call the police.

       110.    The deprivation of constitutional rights was a foreseeable consequence of the City’s

conduct.

       111.    By virtue of its actions as set forth herein, the City deprived Ms. Somai of her

constitutionally protected First Amendment rights.




                                                 21
      Case: 1:19-cv-00373-JRA Doc #: 1 Filed: 02/20/19 22 of 27. PageID #: 22



          112.   As a result of the wrongful actions of the City, Ms. Somai has and will continue to

sustain impairment of her constitutional rights and damage.

                                       COUNT TWO: 42 U.S.C. §1983
           VIOLATIONS OF THE FIFTH AND FOURTEENTH AMENDMENTS TO THE
                   U.S. CONSTITUTION: PROCEDURAL DUE PROCESS
          113.   Ms. Somai restates the preceding paragraphs of this Complaint as if fully rewritten

herein.

          114.   It has been custom and/or policy of the City and its officials while acting under

color of state law to deprive Ms. Somai of her constitutional rights, specifically her guaranteed

right to due process.

          115.   The Nuisance Ordinance and its application to Ms. Somai violates the

Constitutional right to due process.

          116.   The Fourteenth Amendment prohibits states from depriving an individual of due

process.

          117.   By virtue of its actions as set forth herein, the City violated Ms. Somai’s

constitutionally protected due process rights.

          118.   The deprivation of constitutional rights was a foreseeable consequence of the City’s

conduct. In fact, the City intentionally increased a tenant’s exclusion in the designation of a

property being declared a nuisance in 2017 when the Nuisance Ordinance clarified that tenants

could not appeal a nuisance designation.

          119.   As a result of the wrongful actions of the City, Ms. Somai has suffered and will

continue to sustain impairment of her constitutional rights and damage.




                                                  22
      Case: 1:19-cv-00373-JRA Doc #: 1 Filed: 02/20/19 23 of 27. PageID #: 23



                              COUNT THREE: 42 U.S.C. §1983
                 VIOLATIONS OF THE FOURTEENTH AMENDMENT TO THE U.S.
                          CONSTITUTION: EQUAL PROTECTION

          120.   Ms. Somai restates the preceding paragraphs of this Complaint as if fully rewritten

herein.

          121.   It has been custom and policy of the City and its officials while acting under color

of state law to deprive Ms. Somai of her constitutional rights, specifically her guaranteed right to

equal protection.

          122.   The Nuisance Ordinance and its application to Ms. Somai violates the

Constitutional right to equal protection.

          123.   The Fourteenth Amendment prohibits states from denying an individual equal

protection under the law.

          124.   By virtue of its actions as set forth herein, the City violated Ms. Somai’s

constitutional right to equal protection.

          125.   The deprivation of constitutional rights was a foreseeable consequence of the City’s

conduct.

          126.   As a result of the wrongful actions of the City, Ms. Somai has and will continue to

sustain impairment of her constitutional rights and damage.

                            COUNT FOUR: 42 U.S.C. §§ 3601 et seq.
                    VIOLATION OF THE FEDERAL FAIR HOUSING ACT

          127.   Ms. Somai restates the preceding paragraphs of this Complaint as if fully rewritten

herein.

          128.   Ms. Somai qualifies for the protections of the Fair Housing Act (FHA).

          129.   The City has violated the FHA because the Nuisance Ordinance on its face and as

applied disparately impact protected classes, including but not limited to Ms. Somai.

                                                  23
      Case: 1:19-cv-00373-JRA Doc #: 1 Filed: 02/20/19 24 of 27. PageID #: 24



          130.   The City has violated the FHA by adopting the Nuisance Ordinance with the intent

of discriminating on the basis of protected characteristics.

          131.   The City has violated the FHA by intentionally using the Nuisance Ordinance to

harass and discriminate against Ms. Somai on the basis of her membership in a protected class.

          132.   In addition, Bedford has deprived the residents of the City as well as potential

residents of the City of their right to reside in an integrated community consisting of different

races, genders and people with and without disabilities.

          133.   As a result of the City’s violation of the FHA, Ms. Somai has suffered and will

continue to suffer injury.

                             COUNT FIVE: OHIO R.C. §§ 4112.02(H)
                        VIOLATION OF OHIO’S FAIR HOUSING ACT

          134.   Ms. Somai restates the preceding paragraphs of this Complaint as if fully rewritten

herein.

          135.   Ms. Somai is entitled to enforce her rights under Ohio’s Fair Housing Act, R.C. §

4112.02(H).

          136.   The City, as a political subdivision of the State of Ohio is a “person” required to

comply with Ohio’s Fair Housing Act R.C. § 4112.01(A)(1).

          137.   The Ohio fair housing laws also bar practices that make housing unavailable or

otherwise discriminate based on protected classes.

          138.   The Nuisance Ordinance violates Ohio law and has harmed Ms. Somai as set forth

above.

          139.   Accordingly, Ms. Somai has suffered and will continue to suffer deprivation of her

rights under Ohio law.



                                                 24
      Case: 1:19-cv-00373-JRA Doc #: 1 Filed: 02/20/19 25 of 27. PageID #: 25



       140.    The City’s actions are illegal, violate R.C. §4112.02(H) and constitute

discriminatory housing practices.

                                 V.      PRAYER FOR RELIEF

       WHEREFORE, Ms. Somai seeks:

       (a)     A declaration that the Nuisance Ordinance is unconstitutional and/or unlawful as

written and/or as applied and is, therefore, null and void;

       (b)     Preliminary and/or permanent injunctive relief, including an order enjoining

enforcement of the Nuisance Ordinance and an order directing the City of Bedford, its officers,

employees, agents, successors and all other persons in active concert or participation with it, to

take all affirmative steps to ensure its compliance with the Fair Housing Act and 4112.02(H)

including steps to prevent the recurrence of any discriminatory conduct and to eliminate to the

extent practicable the effects of its unlawful housing practices as described herein;

       (c)     Compensatory damages;

       (d)     Attorney’s fees and costs and

       (e)     Any further declarative, injunctive, financial or other equitable relief this Court

deems equitable, just and appropriate.

                                               Respectfully submitted,

                                               /s/ Sara E. Bird
                                               Sara E. Bird (0096545)
                                               Jennifer E. Sheehe (0084249)
                                               The Legal Aid Society of Cleveland
                                               1223 West Sixth Street
                                               Cleveland, Ohio 44113
                                               Ph. (216) 861-5407 – SEB
                                               Ph. (440) 210-4521 – JES
                                               Fax (216) 861-0704
                                               sara.bird@lasclev.org
                                               jsheehe@lasclev.org



                                                 25
Case: 1:19-cv-00373-JRA Doc #: 1 Filed: 02/20/19 26 of 27. PageID #: 26



                                Freda J. Levenson (0045916)
                                Elizabeth Bonham (0093733)
                                Joseph Mead (0091903)
                                American Civil Liberties Union of Ohio Foundation
                                4506 Chester Avenue
                                Cleveland, OH 44103
                                (614) 586-1958
                                ebonham@acluohio.org
                                attyjmead@gmail.com
                                flevenson@acluohio.org

                                Counsel for Plaintiff Beverley Somai




                                  26
      Case: 1:19-cv-00373-JRA Doc #: 1 Filed: 02/20/19 27 of 27. PageID #: 27



                                       JURY DEMAND

        Plaintiff hereby demands a trial by the maximum number of jurors permitted by law as to

all issues in this action.


                                            /s/ Sara E. Bird
                                            Sara E. Bird (0096545)
                                            Jennifer E. Sheehe (0084249)
                                            Elizabeth Bonham (0093733)
                                            Joseph Mead (0091903)
                                            Freda J. Levenson (0045916)




                                              27
